Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 28, 2017

                                      No. 04-16-00711-CV

                                       John DEVILBISS,
                                           Appellant

                                                v.

                                       Majorie BURCH,
                                          Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2016CV04843
                       Honorable Tommy Stolhandske, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due May 8, 2017. After this court struck appellant’s
original brief for failure to comply with the briefing rules, appellant’s amended brief was due
July 17, 2017. Thereafter, appellant filed a motion for extension of time asking for an additional
seven days in which to file his brief. We granted appellant’s motion. Appellant has now filed
another motion for extension of time asking for an additional fourteen days in which to file his
amended brief. After review, we GRANT appellant’s motion and ORDER appellant to file his
brief in this court on or before August 7, 2017. With the granting of this extension, it has now
been ninety-one days since appellant’s brief was originally due. Accordingly, we advise
appellant that no further extensions of time to file appellant’s brief will be granted absent
written proof of extraordinary circumstances.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.


                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk